Initially, I must respectfully dissent from the majority's sustaining of appellant's third assignment and its order for a new trial. I disagree with the majority's findings that the Cleveland police officers engaged in misconduct, in the form of tampering, destruction and the substitution of evidence.
Admittedly, I find that the ten small zip-lock bags, which ultimately held the fifty rocks of cocaine, were supplied by the Cleveland police officers and were not confiscated from appellant at the crime scene. However, I find nothing in the record to indicate that the police purposely destroyed the original "baggie" and substituted their own evidence in order to obtain an indictment.
The evidence, in this case, clearly indicates that the police placed the seized rock cocaine into the ten small zip-lock bags, in order to preserve and safeguard the evidence. The police were required to handle fifty rocks of *Page 544 
cocaine that were originally found in a torn plastic bag. I find that the police properly secured the evidence by using the ten zip-lock bags of their own.
Since I believe that the evidence fails to demonstrate any tampering, destruction or substitution of evidence, I would overrule appellant's third assignment of error.
With regard to the majority's ruling on appellant's first assignment of error, that his convictions are against the manifest weight of the evidence, I disagree with the majority's finding that the evidence does not support appellant's convictions and that the jury clearly lost its way.
In State v. Martin (1983), 20 Ohio App.3d 172, 20 OBR 215,485 N.E.2d 717, the court set forth the test to be applied when addressing the issue of manifest weight of the evidence. TheMartin court stated at 175, 20 OBR at 216, 485 N.E.2d at 720:
"The court * * * weighs the evidence and all reasonable inferences, considers the credibility of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly lost its way and created such a manifest miscarriage of justice that the conviction must be reversed and a new trial ordered."
The weight of the evidence and credibility of witnesses are primarily an issue for the trier of fact. State v. DeHass
(1967), 10 Ohio St.2d 230, 39 O.O.2d 366, 227 N.E.2d 212, paragraph one of the syllabus. A jury is entitled to believe or not to believe the testimony of the state's witnesses and/or the defense's witnesses. State v. Antill (1964), 176 Ohio St. 61, 26 O.O.2d 366, 197 N.E.2d 548.
In the instant case, it is undisputed that there were some inconsistencies in the testimony of the state's witnesses regarding the confiscation of the cocaine, the "plastic baggie" and the money. However, these inconsistencies were before the jury and considered by the jury. The jury was entitled to weigh the conflicting evidence and consider the credibility of each witness. The jury chose to believe Detective Thompson's testimony that he observed appellant drop a plastic bag containing numerous rocks of cocaine. In fact, the trial court, in a lengthy charge, instructed the jury as follows:
"You are the judges of the credibility of the witnesses, you can use the tests of truthfulness which you use in your daily lives to determine whether someone is truthful or candid with you.
"The Court can give you these tests to assist you; you can consider the appearance of each witness on the stand, his or her manner of testifying, the reasonableness of the testimony, the opportunity the witness had to see and *Page 545 
hear that which he or she testified to, one's accuracy of memory, frankness or lack of it, intelligence, interest and bias, if any.
"So that in appraising these tests, you can assign to each witness such weight that you deem it deserves. And the fact that a person is placed under oath does not mean you have to believe all of that, obviously, that person has said.
"You are entitled to believe all or part or none of what a witness has told you. Now, as the jurors in the case you are the sole deciders of the fact, and any disputes between the versions given by the individual witnesses, so that the Court does not, in its instruction, give you any statement of what the Court thinks has been proven or disproven."
Upon a careful review of the entire record, I cannot find that the jury lost its way and created such a manifest miscarriage of justice that appellant's convictions must be reversed and a new trial ordered. It is relatively clear that the jury chose to believe portions of the state's witnesses and chose not to believe appellant's witnesses and his testimony.
Finally, I respectfully dissent from the majority that there was insufficient evidence to support appellant's conviction for possession of criminal tools, i.e., money. The evidence in this case demonstrated that $590 was found on appellant at the time of his arrest. Although the police report reflected that $190 was confiscated, it was established at trial that the police report contained a typographical error. The police officers' testimonies and a report from the county prosecutor showed that $590 was found on appellant.
Viewing this evidence in a light most favorable to the state, I find that the jury could reasonably conclude that the money was used to facilitate drug activity and, thus, was a criminal tool within the meaning of the statute. Accordingly, I dissent from the trial court's sustaining of appellant's fifth assignment of error.
From the record as we have it, I conclude that appellant's convictions for possession of cocaine under R.C. 2925.03(A)(4) and possession of criminal tools under R.C. 2923.24 are thoroughly logical and justified by the circumstances demonstrated. Therefore, I disagree with the majority's order that appellant is entitled to a new trial on the charge of possession of cocaine and that his conviction for possession of criminal tools must be vacated. *Page 546